Citation Nr: 1328407	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The record indicates that the appellant had no recognized 
service.

This appeal comes before the Board of Veterans' Appeals  
(Board) from a January 2010 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have qualifying service to be eligible for 
a one-time payment from the Filipino Veterans Equity 
Compensation (FVEC) Fund.

The claim was remanded by the Board in April 2013 in order 
to afford the appellant the videoconference hearing 
requested.  Appellant presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2013.  A transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had 
no qualifying service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from 
the FVEC Fund have not been met.  38 U.S.C.A. §§ 101, 
501(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.203 
(2012); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.   U.S.C.A. § 5103(a)(1) 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla 
service or service in the Philippine Army during World War 
II, VA is obligated to inform the appellant of the 
information or evidence necessary to prove the element of 
Veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 
(2007) (as Veteran status is frequently a dispositive issue 
in claims filed by Philippine claimants, some tailoring of 
notice concerning proof of Veteran status is necessary in 
most, if not all, cases).

Although the appellant was not provided with the required 
notification prior to the initial adjudication of his claim, 
the Board finds that no prejudice has resulted.  In a 
January 2010 notification letter sent to the appellant, the 
RO explained that verification of military service was the 
responsibility of the National Personnel Records Center 
(NPRC) and its findings were binding on VA.  Because NPRC 
had certified that the appellant had no qualifying service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II, he was not legally entitled to 
payment from the FVEC Fund.  In addition, the requisite 
notification was sent to the appellant in an October 2012 
letter.

After affording the appellant the opportunity to submit 
additional evidence and argument, the RO reconsidered the 
appellant's claim in a September 2010 Statement of the Case 
(SOC) and in a January 2013 supplemental SOC.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as a Statement of the Case, is sufficient to 
cure a timing defect).

The service department has in September 2009, September 
2010, November 2012 and January 2013 certified that the 
appellant had no qualifying service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  VA is bound by this certification.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. 
App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Go v. 
Shinseki, 2013 WL 3388471 (C.A.Fed.).  

In light of the binding certifications, any notification 
error is non-prejudicial as the appellant is not entitled to 
the benefit as a matter of law.  See Valiao v. Principi, 17 
Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 
("Therefore, in assessing whether the appellant was 
prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status, the 
Court can conclude only that because the appellant is 
currently ineligible for VA benefits as a matter of law 
based on the [service department's] refusal to certify the 
appellant's service, he was not prejudiced by the section 
5103(a) notice error").

VA also has a duty to assist claimants in the development of 
a claim.  This includes assisting the claimant in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The service department has on four 
occasions certified that the appellant had no qualifying 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.  The initial negative 
certification was in January 2009.  After the appellant 
submitted additional information, the RO re-contacted the 
service department in requesting re-verification of service 
for the appellant.  See Capellan v. Peake, 539 F.3d 1373, 
1381-82 (Fed. Cir. 2008) (holding that the duty to assist 
requires that new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review).  In requesting the recertification, 
the RO provided NPRC with additional pertinent evidence, 
including a copy of an Affidavit for Philippine Army 
Personnel and an amendment to the date on which appellant 
was discharged (changed from September 28, 1945, to March 
13, 1946).  In November 2012 and January 2013, the service 
department responded that no change was warranted in the 
prior negative certification.  Since the most recent 
negative certification, the appellant has produced no 
additional information which would warrant a fifth request 
to NPRC.  This includes the testimony he provided at his 
July 2013 videoconference hearing, since he reiterated that 
his discharge was in March 1946 rather than September 1945 
and he provided information regarding his unit that had 
already been submitted for consideration.  Additionally, 
given the nature of the issue on appeal, the Board finds 
that there is no need for a VA medical opinion.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

For the reasons set forth above, no further notification or 
development action is necessary on the issue now being 
decided.  No reasonable possibility exists that any 
additional assistance would aid in substantiating the claim. 
3 8 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2012).  In addition, the Court has held that VA's duties to 
notify and assist are not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Analysis

The Philippine islands became a United States possession in 
1898 when they were ceded from Spain following the Spanish-
American War.  During World War II, various military units, 
including the regular Philippine Scouts, the new Philippine 
Scouts, the Guerrilla Services, and more than 100,000 
members of the Philippine Commonwealth Army, were called 
into the service of the United States Armed Forces of the 
Far East by President Franklin D. Roosevelt.  See Military 
Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  
Current law, however, provides that the service of certain 
Filipino Veterans does not entitle them to receive full 
benefits administered by the Secretary U.S. Department of 
Veterans Affairs.  38 U.S.C.A. § 107 (West 2002). 

On February 17, 2009, the President signed the American 
Recovery and Reinvestment Act, intended for "job 
preservation and creation, infrastructure and investment, 
energy efficiency and science, assistance to the unemployed, 
and State and local fiscal stabilization."  See Pub. L. No. 
111-5, 123 Stat. 115 (2009).  The legislation included a 
provision for the creation of the FVEC Fund, providing one 
time payments to "eligible persons" in the amount of $9,000 
for non-United States citizens, or $15,000 for United States 
citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 
(2009). 

An "eligible person" is defined as any person who served 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States; or who 
served in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 
).  Additionally, the person must have been discharged or 
released from such service under conditions other than 
dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 
200-202 (2009). 

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with 
applicable provisions of title 38, United States Code, and 
other provisions of law, and shall apply the definitions in 
section 101 of such title in the administration of such 
provisions, except to the extent otherwise provided in this 
section."  Id.  

The Secretary is authorized by statute to prescribe 
"regulations with respect to the nature and extent of proof 
and evidence and the method of taking and furnishing them in 
order to establish the right to benefits" under the laws 
administered by VA." 38 U.S.C.A. § 501(a)(1) (West 2002).  
Pursuant to that authority, the Secretary has prescribed 
regulatory provisions governing the evidentiary requirements 
for establishing the requisite service for VA benefits 
purposes. 

That regulation provides that for the purpose of 
establishing entitlement to benefits, VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).

With respect to documents submitted to establish a 
creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows, in addition to meeting the above 
requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or 
(3) 90 days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability.  38 C.F.R. § 3.203(b). When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2012).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro, 2 Vet. App. at 532.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has reached the same conclusion.  See e.g. Soria, 
118 Fed. F.3d at 749.  As explained in a recent decision by 
the Federal Circuit, only the NPRC can search the relevant 
service department records.  See Go v. Shinseki, 2013 WL 
3388471 (C.A.Fed.).  

NPRC certified in September 2009, September 2010, November 
2012, and January 2013 that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  VA is bound by that certification. 

The Board has carefully considered the documentation 
submitted by the appellant, however, it fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.  The documents submitted by the appellant were not 
issued by the service department, nor do they contain the 
necessary information to establish entitlement to the 
benefit sought.  The documents may not be accepted as 
verification of service for the purpose of determining 
eligibility for benefits administered by the Secretary of 
VA, including the one-time payment from the FVEC Fund.  In 
addition, NPRC has considered the information contained in 
that documentation and nonetheless certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.  
Again, the Board is bound by this certification.  See 
Capellan, 539 F.3d at 1376 (noting that "if the United 
States service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA"). 

As the service department has certified that the appellant 
did not have the requisite service to qualify him for 
payment from the FVEC Fund, there is no legal entitlement 
and one-time payment is not warranted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Entitlement to a one-time payment from the FVEC Fund is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


